TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 28, 2020



                                     NO. 03-19-00904-CV


                                Yevgenia Shockome, Appellant

                                                v.

                Robert Brendel, Stratos Apostolou, Barbara Trevino-Kuvet,
                  Randolph V. Gonzalez and Mary F. Iverson, Appellees




      APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on November 22, 2019.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.